Case: 13-50419      Document: 00512633173         Page: 1    Date Filed: 05/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 13-50419
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        May 16, 2014
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

JORGE CARRILLO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:12-CR-234-2


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Jorge Carrillo was convicted by a jury of one count
of conspiracy to possess with intent to distribute one kilogram or more of
heroin. He was sentenced to serve 188 months in prison, to be followed by a
five-year term of supervised release; additionally, the court ordered Carrillo to
pay a $6000 fine and to forfeit $22,760. His only claim on appeal is that the
district court erred in denying his motion to suppress the evidence obtained


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50419    Document: 00512633173     Page: 2   Date Filed: 05/16/2014


                                 No. 13-50419

through the interception of wire communications. He contends that the record
reflected that agents had failed to follow him on his trips to Louisiana and that
the failure to conduct such standard surveillance refuted any contention that
normal investigative procedures had been tried and failed.
      We apply a clear error standard when a party claims deficiencies in an
affidavit supporting a wiretap application. United States v. Kelley, 140 F.3d
596, 604 (5th Cir. 1998). An application seeking authorization for a wiretap
must state “whether or not other investigative procedures have been tried and
failed or why they reasonably appear to be unlikely to succeed if tried or to be
too dangerous.” 18 U.S.C. § 2518(1)(c).
      In the instant case, the affidavits provided extensive facts reflecting the
failure of such traditional investigative techniques as surveillance and the use
of confidential informants. The affidavits also included explanations of why
other investigative acts, such as infiltration of the organization or questioning
of coconspirators, would likely not have succeeded.        The affidavits thus
satisfied the requirements of § 2518(1)(c). The government was not required
to prove that it exhausted every possible option before it could obtain
authorization for a wiretap. Kelley, 140 F.3d at 605; United States v. Webster,
734 F.2d 1048, 1055 (5th Cir. 1984). The agents’ failure to follow Carrillo to
Louisiana from Texas was based on a belief that Carrillo traveled out of state
to engage in horse racing and gambling. Carrillo’s contention that agents
should have pursued this line of investigation is insufficient to establish that
the district court clearly erred in denying the motion to suppress wiretap
evidence. See Kelley, 140 F.3d at 604; United States v. Hyde, 574 F.2d 856, 867
(5th Cir. 1978). The judgment of the district court is AFFIRMED.




                                       2